Citation Nr: 1026698	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  99-11 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina.


THE ISSUES

1.  What evaluation is warranted for lumbosacral traumatic 
arthritis with a herniated nucleus pulposus from September 26, 
2003?

2.  What evaluation is warranted for chronic lumbar 
radioculopathy to the right lower extremity, secondary to 
lumbosacral traumatic arthritis with a herniated nucleus 
pulposus?

3.  What evaluation is warranted for chronic lumbar 
radioculopathy to the left lower extremity, secondary to 
lumbosacral traumatic arthritis with a herniated nucleus 
pulposus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the Winston-
Salem, North Carolina Regional Office.  

The Board remanded this case in June 2001, December 2005, July 
2008, and September 2009.  The latest remand directed the RO to 
prepare a rating decision and assign separate ratings for left 
and right leg radiculopathy, secondary to lumbosacral arthritis 
with a herniated nucleus pulposus.  

In December 2009, a supplemental statement of the case was issued 
stating that a claim of entitlement to an evaluation in excess of 
60 percent for lumbosacral traumatic arthritis since September 
26, 2003 was denied.  

In a December 2009 rating decision, the Huntington, West Virginia 
RO granted the Veteran service connection for loss of use of the 
lower extremities.  The RO did not, as directed, assign ratings 
for left and right lower extremity radiculopathy as directed in 
the September 2009 remand.  

Additionally, in the December 2009 decision, as well as 
the January 1998, December 2005, and July 2008 Board 
decisions and remands the issues of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals 
of a myocardial infarction and residuals of an aorto-
femoral bypass due to VA treatment and entitlement to 
service connection for diabetes mellitus were referred for 
appropriate action.  Despite the passage of more than 12 
YEARS, the RO has yet to take ANY ACTION regarding the 
claims.  

Moreover, in its September 2009 decision, the Board 
referred the question whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a blood clotting disorder, and the 
issue of entitlement to service connection for a nervous 
system disorder secondary to herbicide exposure to the RO.  
These issues also have yet to be addressed by the RO.  
They are again referred to the Agency of Original 
Jurisdiction (AOJ) for IMMEDIATE action.

The issues of entitlement to service connection for chronic 
lumbar radioculopathy of the right and left lower extremities is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Since September 26, 2003, the Veteran's lumbosacral traumatic 
arthritis with herniated nucleus pulposus, has not been 
manifested by unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

Since September 26, 2003, the criteria for a rating in excess of 
60 percent for lumbosacral traumatic arthritis with herniated 
nucleus pulposus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5286, 5289, 5292, 5293, 5295 (2002)(2003); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5237, 5242, 5243 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Pyramiding, i.e., the 
evaluation of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be avoided.  
38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) 
ratings may be assigned for different periods of time during the 
pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  

In this case, the ratings assigned the appellant's back disorder 
were staged in a September 2009 Board decision.  Therein, his 
lumbosacral traumatic arthritis with a herniated nucleus pulpous 
was found to be 20 percent disabling from December 13, 1984 to 
June 11, 1991; and 60 percent disabling from June 12, 1991 to 
September 25, 2003, excluding temporary 100 percent ratings for 
convalescence.  

The record reflects that the Veteran has been assigned a total 
disability evaluation based on individual unemployability due to 
service connected disorders since January 26, 1993.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

While the Veteran's appeal was pending the applicable rating 
criteria for spinal disabilities under 38 C.F.R. § 4.71a, were 
revised effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The September 2009 Board decision confirmed the 
60 percent rating assigned from June 12, 1991 to September 25, 
2003.  It remanded the question concerning what rating was 
warranted after that date so that the RO might determine whether 
the Veteran could receive a higher evaluation based on the new 
post-September 25, 2003 rating criteria. 

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, having considered the 2002 and 
2003 rating schedules, and the Veteran's current 60 percent 
rating, the Board finds that the Veteran will receive the highest 
disability rating if his disability is rated under the most 
recent (post-September 25, 2003) rating schedule.  

Applying the rating schedule as it was revised effective 
September 26, 2003, the Board finds that multiple diagnostic 
codes apply to rating the Veteran's symptomology.  In order to 
assign the Veteran the highest evaluation warranted, while still 
avoiding pyramiding, his lumbosacral traumatic arthritis with a 
herniated nucleus pulposus will be assigned separate ratings to 
allow for his neurological as well as his musculoskeletal 
symptoms.  

The claims for radiculopathy have been remanded to the RO, 
however, the evidence is such that the Board finds that it may 
adjudicate the rating warranted for lumbosacral traumatic 
arthritis with a herniated nucleus pulposus separately at this 
time without prejudicing the Veteran.

The Veteran's lumbosacral traumatic arthritis with a herniated 
nucleus pulposus may be rated either on the basis of the total 
duration of incapacitating episodes or on the basis of limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The method 
selected will be that which results in the higher evaluation 
after all disabilities are combined under 38 C.F.R. § 4.25.  

The Veteran's back disorder was granted a 60 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1997) in a February 1998 
rating decision.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009), the highest 
available rating for an intervertebral disc syndrome is a 60 
percent rating, and that rating is only warranted when there is 
evidence of incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

Significantly, a rating in excess of 60 percent for an orthopedic 
disability due to a back disorder is not available under either 
the old or new rating schedule without evidence of either 
complete bony fixation (ankylosis) at an unfavorable angle, 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002); or unfavorable 
ankylosis of the entire spine, 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. §§ 
4.10, 4.45. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, private medical records, and VA medical records.  
Although this Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claim file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). 

Analysis 

The Veteran argues that the 60 percent rating for traumatic 
lumbosacral arthritis does not adequately reflect the level of 
impairment caused by that disability.  Therefore, he maintains 
that an increased rating is warranted.  

In a September 2009 Board decision, the Veteran was granted a 60 
percent rating from June 12, 1991 to September 25, 2003, based on 
the 2002 and 2003 rating criteria under 38 C.F.R. § 4.71a.

Relevant evidence submitted in support of the Veteran's claim, 
includes records reflecting his treatment by VA from October 2003 
to September 2008 and the December 2006 and September 2008 VA 
examination reports.  

At the December 2006 VA examination the appellant reported being 
given three to four doctor's notes recommending one to two weeks 
of bed rest in a twelve month period.  He reported that he was 
able to walk fourteen to fifteen steps with a walker on a good 
day.  The examiner examined the appellant and noted that flexion 
and extension could not be assessed due to pain but that the 
Veteran did not have either cervical or thoracolumbar spine 
ankylosis.  

The Veteran was again examined in September 2008.  A diagnosis of 
intervertebral disc syndrome was provided.  It was noted that the 
Veteran experienced severe weekly flare-ups, and that during 
flare-ups he was unable to transfer to his wheelchair, dress or 
bathe.  During those terms he reported that he was "pretty much 
bedridden."  The examiner noted that the appellant demonstrated 
flexion from 0 to 20 degrees and extension from 10 degrees to 0 
degrees.  The examination found that the Veteran had neither 
cervical nor thoracolumbar spine ankylosis.  The Veteran's 
nonservice connected medical history was significant for 
residuals of a stroke, and multiple transient ischemic attacks.  
He also carried a diagnosis of a conversion disorder.

Generally, the evidence demonstrates that between October 2003 
and September 2008, the Veteran's traumatic arthritis was 
manifested by functional impairment and incapacitation.  
Significantly, there is no competent evidence of ankylosis of 
either the cervical or thoracic spine shown.  As stated above, 
the Veteran currently is assigned a 60 percent disability rating 
due to his incapacitating episodes.  A 100 percent rating is 
warranted for traumatic lumbosacral arthritis only when there is 
competent evidence of ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  In this case, neither the 
Veteran's post-September 26, 2003 treatment records, nor his 
December 2006 VA examination, nor his September 2008 VA 
examination shows any evidence of ankylosis affecting either the 
cervical or thoracolumbar spine.  Thus, the Veteran's 
symptomology allows for a rating no higher than the 60 percent he 
currently receives.  

A higher rating is also not warranted based on DeLuca.  The 
Veteran currently has a rating of 60 percent based on 
incapacitating episodes.  The rating is based specifically on the 
Veteran's ability to function with his intervertebral disc 
disease.  Therefore, the Veteran is appropriately rated at a 60 
percent evaluation for his traumatic arthritis.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); Van Hoose v. Brown, 4 Vet.App. 361 (1993) 
(The assignment of a compensable rating itself is recognition 
that industrial capabilities are impaired.)

The Veteran's disability picture also is not so unusual or 
exceptional in nature as to warrant referral of his case to the 
Director or Under Secretary for review for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  As 
discussed above, the rating criteria for an intervertebral disc 
disease reasonably describes the Veteran's disability and 
symptomatology.  While the evidence shows that the Veteran's 
combined disabilities have resulted in a marked interference with 
employment, he is compensated for unemployability based on 
service-connected disabilities since January 1993.  More 
importantly the schedular criteria sufficiently compensates the 
Veteran for the nature and extent of severity of this disability.  
That is, the Veteran's disability picture is specifically 
contemplated by the rating schedule.  There is nothing in the 
record to distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for the 
same disability.  As such, the assigned schedular evaluations are 
adequate, and referral for extraschedular evaluations is not in 
order.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the Veteran's 
claim, however, the doctrine is not for application.  38 U.S.C.A. 
§ 5107.


ORDER

For the period since September 26, 2003, entitlement to a rating 
in excess of 60 percent for traumatic arthritis of the 
lumbosacral spine with a herniated nuclear pulposus, is denied.


REMAND
In September 2009, the Board instructed the RO to assign ratings 
for right and left lower extremity radiculopathy based on the 
change in regulations from September 26, 2003.  The RO did not do 
so.  Stegall v. West, 11 Vet. App. 268 (1998).

Instead, in a December 2009 rating decision the RO assigned the 
Veteran a 100 percent disability rating for loss of use of the 
lower extremities due to chronic lumbar radioculopathy of the 
lower extremities.  The RO appears to have made this 
determination based, in part, on a Seattle, Washington rating 
decision dated in May 2009 which granted the Veteran entitlement 
to specially adapted housing and based on what may be an 
erroneous reading of the Veteran's September 2008 VA examination.  

In this regard, 38 C.F.R. § 4.63 (2009) defines loss of use of 
foot as existing when no effective function remains other than 
that which would be equally well served by an amputation stump of 
flexion below the knee with use of a suitable prosthetic 
existence.  This determination is made on the basis of the actual 
remaining function of the foot.  The regulation states that 
complete paralysis of the external popliteal nerve and 
consequent footdrop, accompanied by characteristic organic 
changes including trophic disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be taken 
as loss of use of the foot.  

The Veteran's December 2006 and September 2008 VA examinations 
include nerve conduction studies which noted decreased 
sensation in the legs and foot.  They do not show the absence of 
all sensation which by definition is required for complete 
paralysis.  

Moreover, at the December 2006 examination the appellant was 
shown to retain sensation, albeit diminished in both lower 
extremities.  There was no lower extremity location that suffered 
from abnormal sensation.  At the September 2008 special monthly 
compensation examination , it was noted that the Veteran was 
unable to bear weight on his left lower extremity without 
assistance, and he was not ambulatory or able to propel well on 
his right lower extremity.  Still, the accompanying September 
2008 spinal examination showed retained, albeit reduced, hip 
flexion, hip extension, knee extension, ankle dorsiflexion and 
plantar flexion, as well as great toe extension.  The Veteran 
retained knee and ankle jerks, albeit diminished.  Babinski 
reflexes were normal bilaterally.  No lower extremity trophic 
changes were reported whatsoever.  Hence, it appears questionable 
that the Veteran shows evidence of complete paralysis of the 
external popliteal nerve and consequent foot drop, accompanied by 
characteristic organic changes including trophic disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.

Finally, the December 2009 decision granting entitlement to loss 
of use of the lower extremities found the September 2008 spine 
examination to state that the Veteran was considered pretty much 
bedridden.  In actuality, the VA examiner actually found that the 
appellant was pretty much bedridden during periods of flare-ups.  
The appellant was not shown to be bedridden due to lower 
extremity radiculopathy at all times.

In light of the foregoing, in assigning ratings for right and 
left lower extremity radiculopathy based on the change in 
regulations from September 26, 2003, the RO must first explain 
their rationale for concluding that the appellant suffers from a 
complete loss of use of his lower extremities.  Simply put, the 
RO's finding is inextricably intertwined with the rating 
warranted for right and left lower extremity radiculopathy.

Therefore, the Board again remands the issue for a rating of 
radioculopathy based on the ratings under 38 C.F.R. § 4.124a, 
diseases of the peripheral nerves.  Stegall.  If, after thorough 
examination of the evidence, the RO determines again that the 
Veteran should be granted compensation for loss of use of his 
lower extremities, the RO must provide full and complete reasons 
and bases for their findings to include reference to specific 
medical findings of record.  If not, appropriate corrective 
action must be undertaken before the case is returned to the 
Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO must fully explain their rationale 
for concluding that the appellant suffers 
from a complete loss of use of his lower 
extremities.  If corrective action is 
required that action must be accomplished 
prior to the case being returned to the 
Board.  38 C.F.R. § 3.105 (2009).

2.  Using 38 C.F.R. § 4.124a, diseases of the 
peripheral nerves, as its initial guide, the 
RO must prepare a rating decision and assign 
ratings for the Veteran's left and right leg 
radioculopathy secondary to his lumbosacral 
arthritis.  Thereafter, the RO must furnish 
the Veteran and his representative a 
supplemental statement of the case on the 
issues of entitlement to ratings for 
radioculopathy of the right and left lower 
extremities.  The supplemental statement of 
the case must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


